AMENDED AND RESTATED DEFERRED COMPENSATION PLAN MIDSOUTH BANCORP INC. As authorized by the Board of Directors of MidSouth Bancorp, Inc. (the “Employer”) effective as of January1,2009, the Employer hereby amends and restates the MidSouth Bancorp, Inc. Deferred Compensation Plan (the “Plan”) as set forth below: ARTICLE I Participation by Subsidiaries A banking subsidiary of the Employer may elect to participate in the Plan by agreeing, in writing, to be bound by the terms and conditions of the Plan (a “Participating Subsidiary”). ARTICLE II Participation 1.Eligibility. Any member of the Board of Directors of the Employer or the Board of Directors of a Participating Subsidiary (a “Director”) shall be eligible to participate in the Plan. 2.Participation. A Director may elect to participate In the Plan by executing a Deferral Authorization substantially in the form attached hereto as Exhibit A. 3.Deferral Authorizations.The terms of a Deferral Authorization shall provide that a Director agrees to defer all or a specified percentage of his fees payable for the performance of services as a member of the Board of Directors of the Employer or a Participating Subsidiary pursuant to the terms of the Plan. The following special rules shall apply to Deferral Authorizations: a. Deferral Authorization may be executed at any time but shall not become effective until the first day of the calendar year following the calendar year in which such authorization is accepted by an authorized representative of the Employer or a Participating Subsidiary.Notwithstanding the foregoing, upon first becoming eligible to participate in the Plan, a Director may execute a Deferral Authorization within thirty (30) days thereafter, which may be effective with respect to fees earned for services rendered after the date of the election. b. The Deferral Authorization shall be irrevocable for the duration of the calendar year in which it becomes effective.The percentage of Fees deferred pursuant to a Deferral Authorization may be increased or decreased for any subsequent calendar year, provided such new Deferral Authorization is submitted prior to the first day of such subsequent calendar year.Any such change shall become effective as of the first day of such subsequent calendar year. c. A Deferral Authorization shall remain in effect until it is modified in accordance with Subparagraph (b). ARTICLE III Funding 1.Establishment of
